 1   HARVEY P. SACKETT (72488)
 2

 3
     548 Market Street, Suite 38822
 4   San Francisco, California 94104-5401
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444

 6   /as

 7   Attorney for Plaintiff

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                                      )
11   DARCIE L. SCHREPEL,                              ) Case No. 2:20-cv-01996-AC
                                                      )
12          Plaintiff,                                )
13                                                    )
     v.                                               ) STIPULATION AND PROPOSED ORDER
14                                                    )
     ANDREW SAUL,                                     )
15   Commissioner of Social Security,                 )
                                                      )
16         Defendant.                                 )
17                                                    )

18

19          Plaintiff and Defendant, through their respective attorneys, hereby stipulate that

20   Plaintiff shall have a forty-five (45) day extension of time until June 28, 2021, in which to

21   e-file her Motion for Summary Judgment which is due on May 13, 2021. Defendant shall file

22   any opposition, including cross-motion, on or before July 28, 2021. This extension is

23   necessitated due to the number of cases Plaintiff’s counsel must brief for this court and the Ninth

24   Circuit Court of Appeals. Plaintiff makes this request in good faith with no intention to unduly

25   delay the proceedings. Defendant has no objection and has stipulated to the requested relief.

26

27

28   Dated: May 4, 2021                            /s/HARVEY P. SACKETT
                                                   HARVEY P. SACKETT

                                                       1
     STIPULATION AND ORDER
 1                           Attorney for Plaintiff
                             DARCIE L. SCHREPEL
 2

 3
     Dated: May 4, 2021      /s/MARCELO N. ILLARMO
 4                           MARCELO N. ILLARMO
                             Special Assistant U.S. Attorney
 5                           Social Security Administration
 6                           [*As authorized by email 5/4/21]

 7   IT IS ORDERED.
 8

 9   Dated: May 6, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                2
     STIPULATION AND ORDER
